Hill, C. J.
A mule grazing in a field thirty or forty feet from the railroad track suddenly ran on the track, a few feet in front of an engine and ears running thirty miles an hour. On seeing the mule approaching the track, the engineer, according to his undisputed testimony, did-everything in his power to avoid killing or injuring the mule, hut his efforts were unavailing. Eeld, that the killing of the mule was an unavoidable accident, and the verdict against the railroad company was without evidence to support it. Judgment reversed.